Citation Nr: 1242386	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-27 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a psychiatric disorder, to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right lower extremity disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left lower extremity disorder, to include as secondary to a service-connected disability.

4.   Entitlement to a disability rating in excess of 40 percent for service-connected lumbar myositis and degenerative joint disease.  



5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1978, with additional periods of active duty for training (ACDUTRA) with the Puerto Rico Army National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, October 2008, and May 2009 rating decisions by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the one-year period following the March 2008 rating decision denying entitlement to an increased rating for the service-connected lumbar spine disability, the Veteran submitted medical evidence indicating that his lumbar spine symptoms had worsened.  In September 2008, he noted that he was experiencing increased pain, weakness and stiffness.  He did not specifically express disagreement with the March 2008 decision, and the September 2008 lay statement was construed by the RO as a new claim for an increased rating for the service-connected lumbar spine disability.  The RO denied that claim in May 2009, from which the Veteran perfected a timely appeal.  However, the Board finds that the March 2008 rating decision is not final and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, the Board finds that new evidence pertinent to the severity of the Veteran's lumbar spine disability was received within one year of the March 2008 rating decision.  Therefore, that decision is not final and is properly on appeal before the Board.

In addition, although the Veteran's statements refer to claims for service connection for "right leg" and "left leg" disabilities as secondary to his service-connected lumbar spine disability, the record reflects that he has a variety of disorders affecting his lower extremities, which in some cases are characterized by different symptoms and affect different portions of his lower extremities, including the feet and ankles.  It is also clear that the Veteran is asserting entitlement to service connection for a psychiatric disability or disabilities, however diagnosed.  The United States Court of Appeals for Veterans' Claims (Court) has held that a claim is not limited to the disabilities that a veteran (as a lay person without medical expertise) specifically lists but that service connection should be considered for any such related diagnosed disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in consideration of the holding in Clemons, the Veteran's claims for service connection for a psychiatric disorder and right and left lower extremity disorders, to include as due to a service-connected disability, have been restated accordingly.

The RO adjudicated the claim to reopen the previously denied issue of entitlement to service connection for a right lower extremity disorder on a de novo basis.  However, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The decision below addresses the claims to reopen the previously denied issues of service connection for a psychiatric disorder and a right lower extremity disorder.  The underlying questions of entitlement to service connection for those disabilities, as well as the remaining claims on appeal, are addressed in the Remand that follows the decision below.


FINDINGS OF FACT

1.  In an unappealed February 1980 rating decision, the RO denied service connection for a psychiatric disorder.  

2.  Evidence received since the February 1980 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed August 2002 rating decision, the RO denied service connection for a right lower extremity disorder.  

4.  Evidence received since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right lower extremity disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A February 1980 rating decision denying service connection for a psychiatric disorder became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  Evidence received subsequent to the February 1980 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  An August 2002 rating decision denying service connection for a right lower extremity disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

4 .  Evidence received subsequent to the August 2002 rating decision is new and material, and the claim for service connection for a right lower extremity disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a psychiatric disorder and a right lower extremity disorder, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 


Claims to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Here, service connection for a psychiatric disorder was denied by rating decision dated in February 1980, on the grounds that a psychiatric disorder was not shown by the evidence of record.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

	In October 1985, the Veteran filed an informal claim to reopen the previously denied issue of service connection for a psychiatric disorder.  The RO notified the Veteran in September 1986 that no further action would be taken on his claim until he submitted new and material evidence to support it.  The Veteran did not respond.  Because the RO specifically requested that the Veteran provide new and material evidence to support his claim, and because the Veteran failed to respond, the Board considers the October 1985 claim to be abandoned.  38 C.F.R. § 3.158.  

Service connection for a right lower extremity disorder was denied by rating decision dated in August 2002, on the grounds that such a disorder was not shown by the evidence of record.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

These service connection claims may be considered on the merits only if new and material evidence has been received since the prior adjudications in February 2000 and August 2002.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  In reaching the conclusion that the February 1980 and August 2002 decisions are final, the Board is cognizant of the holding of the Federal Circuit in Bond, supra.  However, no new and material evidence pertinent to the issues was received in the one-year period immediately following the February 1980 and August 2002 rating decisions.  The rating decisions are thus final.  

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed the claims to reopen the previously denied issues in March 2009.  Pertinent evidence received since the claims were last adjudicated includes medical records and VA examinations diagnosing plantar fasciitis in the left foot, degenerative joint disease in both feet, major depressive disorder with psychotic features, and lumbar radiculopathy affecting both lower extremities.

The Board finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The competent diagnoses of major depressive disorder and various disorders affecting the lower extremities relate to unestablished facts necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims for service connection for a psychiatric disorder and a right lower extremity disorder.  The appeals are granted to this extent.  


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, diagnosed as major depressive disorder with psychotic features, to include as secondary to a service-connected disability, is reopened, and, to this extent, the appeal is granted.  

New and material evidence having been received, the claim for service connection for a right lower extremity disorder is reopened, and, to this extent, the appeal is granted.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the remaining issues on appeal.

The Veteran was last afforded a VA examination of his lumbar spine almost five years ago in March 2008.  Evidence received since that examination indicates that his service-connected lumbar spine disability has increased in severity.  Specifically, a June 2008 MRI report showed a diagnosis of multi-level discogenic disease.  In addition, medical and lay evidence reflect reports of increased pain, stiffness, and weakness in the area of the lumbar spine.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  Accordingly, a VA examination of the Veteran's lumbar spine should be scheduled upon remand.  

The service treatment records (STRs) include reports of sciatica following the Veteran's in-service lumbar spine injury.  Post-service medical evidence reflects diagnoses of lumbar radiculopathy affecting both of the Veteran's lower extremities.   In addition, the March 2008 VA examination showed that the Veteran has bladder dysfunction and erectile dysfunction.  Thus, the VA examination scheduled upon remand should indicate whether separate compensable evaluations are warranted for neurological manifestations of the Veteran's service-connected lumbar spine disability.  

The Veteran underwent a VA joints examination in May 2009, which diagnosed left plantar fasciitis, mild degenerative changes in both feet, Achilles enthesopathy and calcaneal plantar spurs.  The examiner's etiology opinion states only that "plantar fasciitis is not caused by or a result of lumbosacral myositis, or degenerative joint disease" because "[b]oth conditions belong to different anatomical regions and have different entities and pathophysiological processes, unrelated to each other."  The examiner did not attempt to reconcile his findings with an April 2009 VA treatment record diagnosing "foot pain as secondary to low back pain."  

The Veteran also underwent a VA mental disorders examination in May 2009.  After reviewing the claims folder and conducting a diagnostic interview of the Veteran, the examiner diagnosed major depressive disorder with mood incongruent psychotic features.  She concluded, however, that the Veteran's psychiatric disorder was not a direct result of service, because there was no evidence of a psychiatric disorder in service.  The examiner also concluded that the Veteran's depression was not caused or worsened by his service-connected lumbar spine disability, but was rather the result of childhood trauma.  She provided no adequate rationale for these findings.  Moreover, since the Veteran was last examined, a VA clinician noted in a July 2009 treatment record that the Veteran experiences increased anxiety when his back pain flares up.  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for service connection for a psychiatric disorders and right and left lower extremity disorders, to include as secondary to a service-connected disability.  The opinions submitted by the VA examiners are vague and do not address with sufficient clarity the questions of whether any of the psychiatric or right and left lower extremity disorders diagnosed on examination are the result of the Veteran's service or are proximately due to, or caused by, a service-connected disability.  The May 2009 joints examination failed to take into account the April 2009 clinical findings of bilateral foot pain secondary to the service-connected lumbar spine disability.  In addition, since the May 2009 mental disorders examination, evidence has been received which suggests that the Veteran's psychiatric symptoms may be aggravated by his back pain.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, new VA examinations must be scheduled upon remand.

Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  Accordingly, definitive medical opinions are needed.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the Court's decision in Allen.  This regulatory amendment will need to be addressed on Remand-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b).  
  
Furthermore, there are outstanding VA treatment notes that have not been associated with the record.  Specifically, an October 2010 rating decision denying entitlement to a TDIU references clinical notes from the Mayaguez VA Outpatient Clinic (OPC) dating from May 2010 to August 2010.  These notes have not been associated with the claims folder.  In fact, the most recent VA treatment records in the claims folder are dated January 2010.  It appears that the Veteran receives regular treatment at the Mayaguez OPC; thus, treatment records dating from January 2010 should be obtained upon remand.   See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The claims folder also reflects that the Veteran has applied for VA vocational rehabilitation benefits; thus, a search also should be undertaken for any available vocational rehabilitation folder.  Id.  

In October 2011, the RO sent a letter to the Veteran indicating receipt of a timely notice of disagreement (NOD) to the October 2010 decision denying entitlement to a TDIU.  As no statement of the case (SOC) has been issued as to the Veteran's claim for a TDIU, this issue must be remanded to allow the agency of original jurisdiction (AOJ) the opportunity to provide the Veteran with a SOC on this claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 
 
Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issues of entitlement to service connection for a psychiatric disorder, a right lower extremity disorder, and a left lower extremity disorder, as secondary to a service-connected disability.

2.  Contact the Mayaguez OPC and request that all records of the Veteran's treatment at that facility since January 2010 be provided for inclusion with the claims folder.  The OPC should be asked to provide the August 2007 mental health evaluation referenced in the May 2009 VA mental disorders examination.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain and associate with the claims folder any vocational rehabilitation file for the Veteran that may exist.  

4.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected lumbar spine disability should be annotated in the examination report.  The examiner must:  

a.  provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain and weakness.  All functional losses should be equated to additional loss of motion (beyond that shown clinically);  

b.  discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of the entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician];  

c.  discuss whether there are any other adverse neurological abnormalities that are the result of the Veteran's service-connected lumbar spine disability.  The examiner's attention is called to the various references to sciatica and radiculopathy contained in the STRs and post-service evidence of record, as well as the notations of bladder dysfunction and erectile dysfunction on the March 2008 VA examination report.  For all neurological manifestations of the service-connected lumbar spine disability that are identified, the examiner must identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

5.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any lower extremity disorders, other than neurological manifestations of the service-connected lumbar spine disability, that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any disorder affecting the right and/or left lower extremity, to include plantar fasciitis, degenerative changes in the feet, Achilles enthesopathy, plantar spurs, or any other disability, had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address any lay assertions made by the Veteran regarding the onset, frequency, and severity of symptoms.  The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such pain, swelling, locking, giving way, or similar symptoms.  

If the examiner finds that any diagnosed right or left lower extremity disorder did not have a clinical onset during service, or is not otherwise related to the Veteran's military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed right or left lower extremity disorder was (were) caused or aggravated (permanently worsened beyond its normal progression) by any service-connected disability, to include the service-connected lumbar spine disability.  If the examiner determines that any diagnosed right or left lower extremity disability was (or were) aggravated by a diagnosed service-connected disability, the examiner should quantify the approximate degree of aggravation.  The examiner must reconcile his/her opinion with the April 2009 clinical note diagnosing bilateral foot pain as secondary to the service-connected lumbar spine disability, and explain any difference in opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any psychiatric disorders that he may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner must obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and opine as to whether he has a diagnosed psychiatric disability or disabilities.  

Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder(s) had its (their) clinical onset in service or is (are) otherwise related to the Veteran's service.  The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms capable of lay observation, such as feelings of depression or anxiety.  For any psychosis diagnosed on examination, the examiner must state whether the psychosis had its clinical onset during service or within a year of the Veteran's discharge.  

If the examiner finds that any diagnosed psychiatric disorder(s) did not have a clinical onset during service, or is not otherwise related to his military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder was (were) caused or aggravated (permanently worsened beyond its normal progression) by any service-connected disability, in particular the service-connected lumbar spine disability.  If the examiner determines that any diagnosed psychiatric disability was (or were) aggravated by a service-connected disorder, the examiner should specify the other disability and should quantify the approximate degree of aggravation.  The examiner must note the July 2009 notation that the Veteran experiences increased anxiety when he has flare-ups of back pain in determining whether the Veteran has a psychiatric disability which is aggravated by a service-connected disorder.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Provide the Veteran with a SOC as to the issue of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  This claim should be certified, and returned, to the Board only if a timely substantive appeal is filed.

8.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


